Cite as 2015 Ark. App. 88

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-14-689


DIJUAN THOMAS                                     Opinion Delivered   FEBRUARY 11, 2015
                               APPELLANT
                                                  APPEAL FROM THE PULASKI
V.                                                COUNTY CIRCUIT COURT,
                                                  SECOND DIVISION
                                                  [NO. CR 2013-3009]
STATE OF ARKANSAS
                                 APPELLEE         HONORABLE CHRISTOPHER
                                                  CHARLES PIAZZA, JUDGE

                                                  AFFIRMED




                               CLIFF HOOFMAN, Judge

       Appellant Dijuan Thomas appeals from his conviction for committing a terroristic act,

for which he was sentenced to three years’ incarceration followed by a five-year suspended

imposition of sentence (SIS). He was also ordered to pay $2000 in restitution. On appeal,

Thomas challenges the sufficiency of the evidence supporting his conviction. We affirm.

       Thomas was charged in September 2013 with committing a terroristic act in violation

of Ark. Code Ann. § 5-13-310 (Repl. 2013), after he shot a gun at a vehicle occupied by

victim Jana Fells. Thomas waived his right to a jury trial, and a bench trial was held on April

3, 2014.

       At trial, Fells testified that on the evening of July 22, 2013, she got into an argument

with Thomas at a friend’s apartment. She left the apartment, and Thomas followed her,

stating that he was going to “shoot [her] car up.” As Fells was getting into her car, she
                                 Cite as 2015 Ark. App. 88

testified that Thomas stood in front of the car and started shooting, causing damage to the

front hood, the alternator, the radiator, and the air conditioner. Fells stated that another

friend, Joneisha Robinson, who had been sitting in the backseat of the vehicle, hid on the

floor. Fells testified that she was able to drive the car home after the shooting and that she

told her grandfather about the incident the next morning. She stated that the vehicle was a

2002 Chevrolet Impala that was given to her by her grandfather. Fells went to the Little

Rock Police Department the next day to report the shooting. She gave the police a picture

of Thomas that she had printed from Thomas’s Facebook page and told them that this was

the person who had shot at her car.

       Fells’s grandfather, Floyd Cooper, testified that the Impala was his vehicle but that he

had given it to Fells. He learned that the car had been damaged on July 23, 2013, when Fells

told him about the shooting and that she knew the person who had done it. Cooper stated

that there was approximately $1500 to $1700 in damage to the vehicle and that they had to

sell it. He testified that he paid approximately $1500 to partially repair the vehicle and then

sold it for $2500. However, Cooper stated that he could have sold it for $3500 if it had not

been damaged. Detective Jarred McCauley with the Little Rock Police Department also

testified and stated that he investigated the shooting and that he was able to identify Thomas

as the alleged perpetrator based on the picture provided to him by Fells.

       On behalf of the defense, Joneisha Robinson testified that on the night of July 22,

2013, she was with Fells. Robinson stated that she waited by Fells’s vehicle while Fells went

inside a friend’s apartment. Robinson testified that when Fells returned, she was talking to


                                              2
                                  Cite as 2015 Ark. App. 88

a male, and as Robinson got into the rear seat of Fells’s vehicle, she heard gunshots. She

indicated that she could “see a little bit of the person who shot the car” and that the person

was not Thomas. Robinson admitted on cross-examination, however, that she did not

“exactly see the person that was shooting” and that she just saw “his shadow.”

       At the conclusion of the trial, the circuit court found Thomas guilty of committing a

terroristic act. He was sentenced to three years’ imprisonment followed by five years’ SIS,

in addition to being ordered to pay $2000 in restitution. The judgment and commitment

order was entered on May 2, 2014, and Thomas filed a timely notice of appeal.

       In his sole point on appeal, Thomas argues that the circuit court erred in denying his

motion for dismissal because the State failed to prove that he committed the offense of

terroristic act. A motion for a directed verdict, or in a bench trial, a motion for dismissal, is

a challenge to the sufficiency of the evidence. Thornton v. State, 2014 Ark. 157, 433 S.W.3d
216. On appeal, the sufficiency of the evidence is tested to determine whether the verdict

is supported by substantial evidence, direct or circumstantial. Id. In determining whether

there is substantial evidence to support the verdict, this court reviews the evidence in the

light most favorable to the State and considers only that evidence which supports the verdict.

Id. Substantial evidence is that evidence which is of sufficient force and character to compel

a conclusion one way or the other beyond suspicion or conjecture. Id.

       Arkansas Code Annotated section 5-13-310(a) (Repl. 2013) states that

       (a) A person commits a terroristic act if, while not in the commission of a lawful act,
       the person:
       (1) Shoots at or in any manner projects an object at a conveyance which is being
       operated or which is occupied by another person with the purpose to cause injury to

                                               3
                                  Cite as 2015 Ark. App. 88

       another person or damage to property; or
       (2) Shoots at an occupiable structure with the purpose to cause injury to a person or
       damage to property.

       Thomas does not challenge the evidence that he shot at Fells’s vehicle; instead, he

argues on appeal that there was insufficient evidence to show that he acted with the purpose

to cause injury to Fells or to cause property damage. He contends that the evidence that

Fells was uninjured and that she was able to drive the car away after the shooting “weighs

in favor of lack of purpose to cause injury or damage.”

       We are unable to address Thomas’s argument on appeal, however, because it is not

preserved for appellate review. Under Arkansas Rule of Criminal Procedure 33.1(b) (2014),

in a bench trial, a defendant must make a motion for dismissal at the close of all the evidence

and must state the specific grounds for his motion. A failure to challenge the sufficiency of

the evidence in the manner required under Rule 33.1(b) constitutes a waiver of any question

pertaining to the sufficiency of the evidence on appeal. Ark. R. Crim. P. 33.1(c).

       While Thomas made a motion for dismissal at trial and also renewed his motion after

the State presented rebuttal testimony, he has changed the grounds for his argument on

appeal. In his motions for dismissal at trial, he argued that there was insufficient evidence to

identify him as the shooter based solely on Fells’s testimony. He did not challenge whether

he had the requisite intent to commit the offense, as he now does on appeal. Thus, we do

not address the merits of Thomas’s argument, and we affirm his conviction. See Tillman v.

State, 364 Ark. 143, 217 S.W.3d 773 (2005) (A defendant is bound by the scope and nature

of arguments made at trial, and appellate courts limit their review to those grounds for


                                               4
                               Cite as 2015 Ark. App. 88

directed verdict that were argued below.).

       Affirmed.

      WHITEAKER and VAUGHT, JJ., agree.

      William R. Simpson, Jr., Public Defender, Lisa Thompson, Deputy Public Defender,

by: Margaret Egan, Deputy Public Defender, for appellant.

      Dustin McDaniel, Att’y Gen., by: Nicana C. Sherman, Ass’t Att’y Gen., for appellee.




                                             5